BYRD, J.
Until within a recent period, the received doctrine of the courts, State and Federal, has been, that the admiralty jurisdiction conferred by the constitution of the United States did not extend to the navigable rivers of a State above the tidal line, and to vessels navigating such waters exclusively above that line. As an illustration, the Tennessee river is navigable from Decatur, Alabama, above the shoals, to Chattanooga, Tennessee, and vessels navi*717gating that portion of the river can not reach tide-water, on account of natural obstructions in the river; now it seems to me, that the mere grant of maritime and admiralty jurisdiction to the courts of the United States did not confer jurisdiction to them over a vessel navigating that portion of the Tennessee river described, nor give them jurisdiction, over every contract or tort made or committed by such vessel. Nor do I know of any authority of any country in which the civil or common law prevailed at the time of the adoption of the Federal constitution, which would support the doctrine, that the jurisdiction of courts of admiralty extended to vessels navigating the rivers of a country exclusively above tide-waters.
At the time the act of congress of the 26th February, 1845, was passed, I do not think any one supposed that the act was based on the grant in the constitution of admiralty and maritime jurisdiction to the courts of the United States; or that the courts themselves had such jurisdiction over the rivers of the north-west. But that act was predicated on the grant to congress of the power to regulate commerce between the States, which is a distinct and independent grant from that of admiralty and maritime jurisdiction to the Federal courts. Hence, I can not see how the act of 1845 was any restriction of the jurisdiction of the courts under the judiciary act of 1789; as it seems the learned chief-justice holds in the case of The Washington v. Ayres et al., 5 Law Register, 692; and that therefore the case of Allen v. Newberry, (21 Howard, 244,) is consistent with late adjudications, which hold that, under the judiciary act of 1789, the Federal courts have jurisdiction over all contracts and torts of vessels plying exclusively on the rivers of a State. The act of 1845 was intended to enlarge, not to restrict, the jurisdiction of the national courts.
In the case of The Belfast v. Boon et al., (at the last term,) we held, that a contract of affreightment, made and to be performed within the State, and upon a river of the State, was not a maritime contract, and that by the maritime law the shipper had no lien on the boat for the goods shipped, if lost or destroyed. An appeal has been taken in that case, to the supreme court of the United States.
*718For over sixty years after the constitution was adopted, the almost uniform decisions of the State and Federal courts held, that the States, as to river navigation exclusively within their respective boundaries, had concurrent admiralty jurisdiction with the courts of the national government, and in some cases exclusive jurisdiction; and State legislation has for the same time been consistent with this doctrine.—Allen v. Newberry, 21 Howard, 244; and cases cited in Belfast v. Boon, supra. But late adjudications of the highest court in this country have departed from this doctrine, and, perhaps wisely, denied to the States any jurisdiction in such causes.
From the libel and the evidence in this cause it appears, that the claim of appellees is founded on a maritime contract, which is attempted to be enforced in a State court. Abbott on Shipping, m. p. 148, n. 1, and authorities there cited. It is therefore distinguishable from the case of the Belfast v. Boon. The plea to the jurisdiction of the court, under the decisions of the supreme court of the United States, was well taken, and fatal to the proceeding.—The Hine v. Trevor, and The Moses Taylor, 4 Wallace.
Hence, the judgments of the court below, in favor of the several parties, must be reversed, and the cause remanded. See authorities cited on brief of counsel. Whether such a proceeding could not be sustained, for materials furnished to a purely domestic vessel, or for liabilities incurred on account of or for a vessel, for which no lien is given by the maritime law, or to which the jurisdiction of courts of admiralty did not extend, where a lien is given by the statute law of a State for the payment of such materials or liabilities, and a mode is prescribed for its enforcement in the nature of an admiralty suit, is a question which it is unnecessary to decide, as this vessel was not purely a domestic one, but belonged to a citizen of another State, and was on its way to another State when it was libelled and seized.
Reversed and remanded.